       Case 1:20-cv-10208-LGS-KHP Document 52 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------
                                                              X
                                                              :
 LISE RUBIN,                                                  :
                                              Plaintiff,      :
                                                              :   20 Civ. 10208 (LGS)
                            -against-                         :
                                                              :        ORDER
 NEW YORK CITY BOARD                                          :
 OF EDUCATION, et al.,                                        :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, United States District Judge:

        WHEREAS, on July 13, 2021, Judge Katherine H. Parker ordered that the initial case

management conference be rescheduled to Wednesday, September 8, 2021, at 12:15 p.m. and

granted Defendant’s request for a stay of discovery. Dkt. No. 39.

        WHEREAS, on July 16, 2021, Judge Katherine H. Parker rescheduled the initial case

management conference to October 12, 2021. Dkt. No. 46.

        WHEREAS, on July 29, 2021, Plaintiff requested the Court to vacate Judge Parker’s

Order staying discovery. Dkt. No. 48.

        WHEREAS, “[a] pleading by a pro se litigant must be construed liberally.” Thompson v.

Choinski, 525 F.3d 205, 209 (2d Cir. 2008). Plaintiff’s request to vacate the Order staying

discovery shall be construed as an objection to Magistrate Judge’s ruling.

        WHEREAS, stay of discovery is a nondispositive matter. See Carney v. United States

Dep’t of Justice, 19 F.3d 807 (2d Cir. 1994). For objections to a Magistrate Judge’s ruling on

nondispositive matters, district courts must “modify or set aside any part of the order that is

clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “A finding is ‘clearly erroneous’

when, although there is evidence to support it, the reviewing court on the entire evidence is left
       Case 1:20-cv-10208-LGS-KHP Document 52 Filed 07/30/21 Page 2 of 2




with the definite and firm conviction that a mistake has been committed.” Wu Lin v. Lynch, 813

F.3d 122, 126 (2d Cir. 2016) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395

(1948)). A ruling is contrary to law if it “fails to apply or misapplies relevant statutes, case law

or rules of procedure.” Winfield v. City of N.Y., No. 15 Civ. 5236, 2017 WL 5054727, at *2

(S.D.N.Y. Nov. 2, 2017) (internal citation omitted). “It is well-settled that a magistrate judge’s

resolution of a nondispositive matter should be afforded substantial deference and may be

overturned only if found to have been an abuse of discretion.” Xie v. JP Morgan Chase Short-

Term Disability Plan, 15 Civ. 4546 (LGS), 2018 WL 501605, at *1 (S.D.N.Y. Jan. 19, 2018).

       WHEREAS, this ruling is not clearly erroneous or contrary to law, and accordingly, is

not an abuse of discretion. See Fed. R. Civ. P. 72(a). See generally Ruotolo v. City of N.Y., 514

F.3d 184, 191 (2d Cir. 2008) (noting that leave to amend may be properly denied for “repeated

failures to cure deficiencies by amendments previously allowed”). It is hereby

       ORDERED that Plaintiff’s objection to Judge Parker’s order staying discovery is

DENIED.


Dated: July 30, 2021
       New York, New York
